                   Case 19-12122-KG      Doc 781-1   Filed 01/24/20   Page 1 of 4



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                             )
In re:                                       ) Chapter 11
                                             )
FOREVER 21, INC., et al.,                    ) Case No. 19-12122 (KG)
                                             )
                              Debtors.       ) Jointly Administered
                                             )

                                CERTIFICATE OF SERVICE

        I, Lucian B. Murley, hereby certify that on January 24, 2020, a copy of the foregoing
 Supplemental Declaration of Joseph A. Malfitano in Support of the Official Committee of
 Unsecured Creditors’ Application for Entry of Order, Pursuant to Sections 328(a) and 1103 of
 the Bankruptcy Code, Authorizing the Employment and Retention of Malfitano Advisors, LLC as
 the Committee’s Asset Disposition Consultant Nunc Pro Tunc to October 24, 2019 was served
 through the Court’s CM/ECF system upon all registered electronic filers appearing in this case
 who consented to electronic service and I caused a copy of the document to be served via First
 Class Mail on the parties on the attached service list.

                                              SAUL EWING ARNSTEIN & LEHR LLP

                                           By: /s/ Lucian B. Murley
                                               Lucian B. Murley (DE Bar No. 4892)
                                               1201 N. Market Street, Suite 2300
                                               P. O. Box 1266
                                               Wilmington, DE 19899
                                               (302) 421-6898

 Dated: January 24, 2020




 36483895.1 01/24/2020
                  Case 19-12122-KG    Doc 781-1   Filed 01/24/20     Page 2 of 4



                                      FOREVER 21, INC.
                                         Service List

Laura Davis Jones, Esquire                        Frederick B. Rosner, Esquire
James E. O’Neill, Esquire                         Scott J. Leonhardt, Esquire
Pachulski Stang Ziehl & Jones LLP                 The Rosner Law Group LLC
919 North Market Street, 17th Floor               824 N. Market Street
P.O. Box 8705                                     Wilmington, DE 19801
Wilmington, DE 19899-8705
                                                  Jarret P. Hitchings, Esquire
Juliet M. Sarkessian, Esquire                     Duane Morris LLP
Office of the United States Trustee               222 Delaware Avenue, Suite 1600
J. Caleb Boggs Federal Building                   Wilmington, DE 19801-1659
844 King Street, Suite 2207
Lockbox 35                                        Kevin J. Mangan, Esquire
Wilmington, DE 19801                              S. Alexander Faris, Esquire
                                                  Womble Bond Dickinson (US) LLP
Mark D. Collins, Esquire                          1313 North Market Street, Suite 1200
David T. Queroli, Esquire                         Wilmington, DE 19801
Richards, Layton & Finger, P.A.
One Rodney Square                                 William A. Hazeltine, Esquire
920 North King Street                             Sullivan Hazeltine Allinson LLC
Wilmington, DE 19801                              901 North Market Street, Suite 1300
                                                  Wilmington, DE 19801
Douglas D. Herrmann, Esquire
Marcy J. McLaughlin, Esquire                      Ellen W. Slights, Esquire
Pepper Hamilton LLP                               United States Attorney’s Office
Hercules Plaza, Suite 5100                        District of Delaware
Wilmington, DE 19899-1709                         1007 N. Orange Street, Suite 700
                                                  P.O. Box 2046
Adam G. Landis, Esquire                           Wilmington, DE 19899-2046
Kerri K. Mumford, Esquire
Jennifer L. Cree, Esquire                         Anup Sathy, P.C.
Landis Rath & Cobb LLP                            Kirkland & Ellis LLP
919 Market Street, Suite 1800                     300 North LaSalle Street
Wilmington, DE 19801                              Chicago, IL 60654

Leslie C. Heilman, Esquire                        Joshua A. Sussberg, P.C.
Laurel D. Roglen, Esquire                         Aparna Yenamandra, Esquire
Ballard Spahr LLP                                 Kirkland & Ellis LLP
919 N. Market Street, 11th Floor                  601 Lexington Avenue
Wilmington, DE 19801                              New York, NY 10022

Susan E. Kaufman, Esquire                         Forever 21, Inc.
Law Office Of Susan E. Kaufman, LLC               Attn: Scott Hampton
919 N. Market Street, Suite 460                   3880 N. Mission Road
Wilmington, DE 19801                              Los Angeles, CA 90031




36483895.1 01/24/2020
                  Case 19-12122-KG   Doc 781-1    Filed 01/24/20     Page 3 of 4



Tracy Sandler, Esquire                            Carlos Arce, Esquire
Osler, Hoskin & Harcourt LLP                      Perdue, Brandon, Fielder, Collins
100 King Street West                               & Mott, L.L.P.
1 First Canadian Place, Suite 6200                613 NW Loop 410, Suite 550
P.O. Box 50                                       San Antonio, TX 78216
Toronto ON M5X 1B8
Canada                                            Kate P. Foley, Esquire
                                                  Mirick, O’Connell, DeMallie & Lougee, LLP
Julia Frost-Davies, Esquire                       1800 West Park Drive, Suite 400
Christopher L. Carter, Esquire                    Westborough, MA 01581
Morgan, Lewis & Bockius LLP
One Federal Street                                Paul W. Carey, Esquire
Boston, MA 02110                                  Mirick, O’Connell, DeMallie
                                                   & Lougee, LLP
Ronald M. Tucker, Esquire                         100 Front Street
Simon Property Group                              Worcester, MA 01608
225 West Washington Street
Indianapolis, IN 46204-3438                       Diane W. Sanders, Esquire
                                                  Linebarger Goggan Blair & Sampson
Dustin P. Branch, Esquire                         PO Box 17428
Nahal Zarnighian, Esquire                         Austin, TX 78760-7428
Ballard Spahr LLP
2029 Century Park East, Suite 800                 Steven J. Barkin, Esquire
Los Angeles, CA 90067-2909                        Law Offices of Steven J. Barkin
                                                  3700 Wilshire Boulevard, Suite 950
Matthew T. Schaeffer, Esquire                     Los Angeles, CA 90010
Bailey Cavalieri LLC
10 West Broad Street, Suite 2100                  Kevin S. Neiman, Esquire
Columbus, OH 43215                                Law Offices Of Kevin S. Neiman, PC
                                                  999 18th Street, Suite 1230 S
Robert B. Berner, Esquire                         Denver, CO 80202
Bailey Cavalieri LLC
1250 Kettering Tower                              Donald C. Cowan, Jr., Esquire
Dayton, OH 45423                                  1265 Scottsville Road
                                                  Rochester, NY 14624
John T. Banks, Esquire
Perdue, Brandon, Fielder, Collins                 Jeffrey A. Krieger, Esquire
 Mott, L.L.P.                                     Greenberg Glusker Fields Claman
3301 Northland Drive, Suite 505                    & Machtinger LLP
Austin, TX 78731                                  1900 Avenue of the Stars, Suite 2100
                                                  Los Angeles, CA 90067
Adam C. Harris, Esquire
G. Scott Leonard, Esquire                         Fred B. Ringel, Esquire
Schulte Roth & Zabel LLP                          Robinson Brog Leinwand Greene
919 Third Avenue                                    Genovese & Gluck P.C.
New York, NY 10022                                875 Third Avenue, 9th Floor
                                                  New York, NY 10022




                                            -2-
36483895.1 01/24/2020
                  Case 19-12122-KG        Doc 781-1    Filed 01/24/20     Page 4 of 4



Paul Wearing                                           IBM Corporation
Special Handling Group                                 Attn: Cristina Goulart
IBM Credit LLC                                         Av. Pasteur 146 & 138
7100 Highlands Pkwy                                    Rio de Janeiro, RJ, 22290-240
Smyrna, GA 30082                                       Brazil

Janet Z. Charlton, Esquire
Michael K. Pak, Esquire
McCabe, Weisberg & Conway, LLC
1407 Foulk Road, Suite 204
Foulkstone Plaza
Wilmington, DE 19803

Chatham County Tax Commissioner
Attn: Theresa C. Harrelson
Post Office Box 8324
Savannah, GA 31412-8324

Amish R. Doshi, Esquire
Doshi Legal Group, P.C.
1979 Marcus Avenue, Suite 210E
Lake Success, NY 11042

Catherine Schlomann Robertson, Esquire
Pahl & McCay
225 West Santa Clara Street, Suite 1500
San Jose, CA 95113

Harlan M. Lazarus, Esquire
Lazarus & Lazarus, P.C.
240 Madison Avenue
New York, NY 10016

Deb Secrest
Commonwealth of Pennsylvania
Department of Labor and Industry
Collections Support Unit
651 Boas street, Room 925
Harrisburg, PA 17121

Elizabeth B. Rose, Esquire
Kimberly B. Reeves, Esquire
Caiola & Rose, LLC
125 Clairemont Avenue, Suite 240
Decatur, GA 30030

Heike M. Vogel, Esquire
Eric H. Horn, Esquire
A.Y. Strauss LLC
101 Eisenhower Parkway, Suite 412
Roseland, NJ 07068


                                                 -3-
36483895.1 01/24/2020
